 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this “Agreement”), dated April 29, 2010, is by
and between SOKO Fitness & Spa Group, Inc., a Delaware corporation (the
“Company”), and each of IDG-Accel China Growth Fund II L.P., a Cayman Islands
limited partnership, IDG-Accel China Investors II L.P., a Cayman Islands limited
partnership, Guerrilla Partners, L.P., a Delaware limited partnership, Hua-Mei
21st Century Partners, LP, a Delaware limited partnership, and James J. Fuld,
Jr. IRA (each an “Investor” and collectively, the “Investors”).
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of 3,125,000 shares (the “Shares”) of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) at a price per Share
of $3.20, with the Shares to be allocated among the Investors as set forth on
Schedule A hereto; and
 
WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the SEC (as defined below) under
the Securities Act (as defined below).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.


1.            DEFINITIONS.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.


“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, any of the spouse, lineal descendants, parents and siblings of
that Person and, if deceased or disabled, his or her heirs, executors, or legal
representatives, if applicable, or any trusts for the benefit of such individual
or such individual’s spouse, lineal descendants, parents and/or siblings, or
(ii) otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Person specified.  As used in this definition, “control” shall mean the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or by contract or other written instrument or otherwise.


“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York or Beijing, the PRC are authorized or required by law or
other governmental action to close.


“Code” means the Internal Revenue Code of 1986, together with all regulations,
rulings and interpretations thereof or thereunder by the Internal Revenue
Service.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
“Common Stock Equivalents” means any securities of the Company or any of its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company’s knowledge” means the information that the executive officers or
directors of the Company have actual knowledge of or should have knowledge of if
they have undertaken due inquiry.


“Corporate Authorization Documents” means (i) the resolutions of the board of
directors of the Company (the “Board of Directors”), in form and substance
satisfactory to the Investors, authorizing the transactions contemplated hereby,
including, without limitation, the issuance of the Shares and the execution and
delivery of the remaining Transaction Documents, and (ii) a certificate of the
Secretary of the Company in usual and customary form attesting to the copies of
the certificate of incorporation and bylaws of the Company attached thereto.


“$” means U.S. dollars, the legal currency of the United States of America.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.


“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.


“Indebtedness” of any Person means all obligations of such Person: (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases, and (v) in the nature of guarantees of the
obligations described in clauses (i) through (iv) above of any other Person.


“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.
 
 
2

--------------------------------------------------------------------------------

 
 

 
“Lock-Up” means the Lock-Up Agreement entered into, on the date hereof, by and
between the Company and Mr. Tong Liu, a citizen of the PRC (the “Founder”), in
the form of Exhibit A attached hereto.


“OTCBB” means the Over-the-Counter Bulletin Board system.


“Person” means an individual, entity, corporation, partnership, trust,
incorporated or unincorporated association or organization, joint venture,
limited liability company, limited liability partnership, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.


“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong Special Administrative Region and Macau Special
Administrative Region.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Purchase Price” means, with respect to each Investor, an amount set forth
opposite the name of such Investor under the heading “Purchase Price” on
Schedule A attached hereto.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Investors, in the form of Exhibit B
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares and Make Up Shares by each Investor as provided for in the Registration
Rights Agreement.


“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Subsidiary” means any corporation or other entity or organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise, including, without limitation,
any variable interest entity of the Company.


“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than OTCBB), a day on which the Common Stock is traded in
the over the counter market, as reported by OTCBB, or (iii) if the Common Stock
is not quoted on any Trading Market, a day on which the Common Stock is quoted
in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.


“Trading Market” means any of the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTCBB on which the Common Stock is listed or quoted for trading on the date
in question.


“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Lock-Up and all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereby.


2.            SALE AND PURCHASE OF THE SHARES; CLOSING.


2.1. Sale and Purchase of the Shares.  Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined below), the Company shall issue,
sell and deliver to each of the Investors, and each of the Investors shall,
severally and not jointly, purchase from the Company, the number of Shares
specified opposite the name of such Investor on Schedule A attached hereto in
exchange for the payment of the Purchase Price of such Investor.


2.2. Closing.  The closing of the transaction contemplated hereby is referred to
in this Agreement as the “Closing”.  The Closing shall take place on the date
hereof following the satisfaction or waiver of the conditions of the obligations
of the parties set forth in Sections 5 and 6 (other than such conditions as can
only be satisfied contemporaneous with the Closing and in such case subject to
the satisfaction or waiver of such conditions by the Closing) or at such other
time as the Company and the Investors shall mutually agree.  The date of the
Closing is referred to in this Agreement as the “Closing Date”.  The Closing
shall occur at the office of Ellenoff Grossman & Schole LLP at 150 East 42nd
Street, 11th Floor, New York, NY 10017 or at such other place as the Company and
the Investors shall mutually agree or remotely via the exchange of electronic
documents and signatures. 


2.3. Closing Deliveries.


(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Investor the following:
 
 
4

--------------------------------------------------------------------------------

 
 

 
(i)       a certificate for the number of Shares specified on Schedule A for
such Investor, registered in the name of such Investor;
 
(ii)      the Registration Rights Agreement duly executed by the Company;
 
(iii)     the Corporate Authorization Documents; and
 
(iv)     the Lock-Up duly executed by the Company and the Founder.


(b) On the Closing Date, each Investor shall deliver or cause to be delivered to
the Company the following:
 
(i)       the Registration Rights Agreement duly executed by such Investor; and
 
(ii)     such Investor’s Purchase Price in United States dollars via wire
transfer of immediately available funds to an account specified by the Company
at least three (3) Business Days prior to the Closing Date.


3.            REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.


Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:


3.1. Acknowledgement of Risk Factors and SEC Reports.  Such Investor has
received, carefully read and acknowledges each of the terms and disclosures
contained in this Agreement and the factual disclosures in all the Company’s SEC
Reports (as defined herein), including the factual disclosures in the risk
factors sections of the SEC Reports.


3.2. Capacity.  The Investor: (a) was not formed for the specific purpose of
acquiring the Shares; (b) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (c) has full
power and authority to execute and deliver this Agreement and all other
Transaction Documents to which it is a party and to take all actions required to
be taken by such Investor pursuant hereto and thereto and to purchase and hold
the Shares and (d) represents that the execution and delivery of this Agreement
has been duly authorized by all necessary corporate, partnership or other
action.


3.3. No Violation of Corporate Governance Documents. The entering into of this
Agreement and the consummation of transactions contemplated hereby does not
result in the violation of any of the law applicable to, or the organizational
documents of, the Investor.


3.4. Binding Agreement.  The Investor has duly executed and delivered this
Agreement, and this Agreement constitutes a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by general principals of equity including
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies, and by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
 
5

--------------------------------------------------------------------------------

 

 
3.5. Purchase Entirely for Own Account.  The Shares are being acquired for such
Investor’s own account, not as nominee or agent, for investment purposes only
and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act, without prejudice, however, to such Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws.


3.6. Investment Experience. Such Investor is able to bear the economic risk and
complete loss of its investment in the Shares and, either alone or together with
its representatives, has such knowledge and experience in financial and/or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.


3.7. No General Solicitation.  Such Investor did not learn of the investment in
the Shares as a result of any public advertising or general solicitation.


3.8. Restricted Shares.  Such Investor understands that, except as provided for
herein, the sale of the Shares has not been and is not being registered under
the Securities Act or any applicable state securities laws, and the Shares, as
applicable, may not be transferred unless:


(a) they are sold pursuant to an effective registration statement under the
Securities Act; or


(b) they are being sold pursuant to a valid exemption from the registration
requirements of the Securities Act; or


(c) they are sold or transferred to an “affiliate” (as defined in Rule 144) of
such Investor who agrees to sell or otherwise transfer the Shares only in
accordance with this Section 3.8 and who is an accredited investor (as defined
in Section 3.9 below), or


(d) they are validly sold pursuant to Rule 144.


The Investor understands that the Shares will (unless otherwise provided by the
provisions of this Agreement) be stamped or imprinted with a legend
substantially similar to the following (in addition to any legend required by
state securities laws):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE
OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
 
6

--------------------------------------------------------------------------------

 
 
3.9. Accredited Investor.  Such Investor is either: (i) an “accredited investor”
as defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”) or (ii) a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.


3.10. Not a Broker-Dealer.  Such Investor is neither a registered representative
under the Financial Industry Regulatory Authority, Inc. (“FINRA”), a member of
FINRA or associated or affiliated with any member of FINRA, nor a broker-dealer
registered with the SEC under the Exchange Act or engaged in a business that
would require it to be so registered, nor is it an Affiliate of such a
broker-dealer or any Person engaged in a business that would require it to be
registered as a broker-dealer.


3.11. Due Diligence.  Such Investor understands that its investment in the
Shares involves a high degree of risk.  Such Investor’s decision to enter into
this Agreement has been made based solely upon independent evaluation by the
Investor and its representatives.  Such Investor has received such accounting,
tax and legal advice from Persons (other than the Company) as it has considered
necessary to make an informed investment decision with respect to the
acquisition of the Shares.


3.12. No Governmental Review or Insurance.  Such Investor acknowledges that
neither the SEC nor any other securities commission, securities regulator or
similar regulatory authority has reviewed or passed on the merits of the Shares
or on any of the documents reviewed or executed by the Investors in connection
with the sale of the Shares.


3.13. Prohibited Transactions.  Other than with respect to the transactions
contemplated herein, since the earlier to occur of: (i) the time that such
Investor was first contacted by the Company, or any other Person regarding an
investment in the Company and (ii) the thirtieth (30th) day prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Shares, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading decisions (collectively, “Trading Affiliates”) has,
directly or indirectly, nor has any Person acting on behalf of, or pursuant to,
any understanding with such Investor or Trading Affiliate effected or agreed to
effect any transactions in the securities of the Company or involving the
Company’s securities.


3.14. Brokers and Finders.  Such Investor is not a party to any agreement,
arrangement or understanding pursuant to which, as a result of the transactions
contemplated by this Agreement, any Person will have any valid right, interest
or claim against or upon the Company or any Subsidiary for any commission, fee
or other compensation.


3.15. Reliance on Exemptions.  Such Investor understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of the
representations and warranties of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
4.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except in each case as set forth in: (i) the factual disclosures in the SEC
Reports or (ii) the corresponding section of the Disclosure Schedules of the
Company delivered to the Investors concurrently herewith (the “Disclosure
Schedules”), the Company hereby makes the following representations and
warranties to each Investor as of the date hereof and as of Closing Date.  Each
Investor agrees that any reference in a particular section of the Disclosure
Schedules shall only be deemed to be an exception to (or, as applicable, a
disclosure for purposes of) (a) the representations and warranties that are
contained in the corresponding section of this Agreement and (b) any other
representations and warranties that are contained in this Agreement, but only if
the relevance of that reference as an exception to (or a disclosure for purposes
of) such representations and warranties would be readily apparent to a
reasonable person who has read that reference and such representations and
warranties, without any independent knowledge on the part of the reader
regarding the matters so disclosed.


4.1. Subsidiaries.


(a) A true and correct listing of the Company and its Subsidiaries is included
as Section 4.1 of the Disclosure Schedules.  Except as disclosed on Section 4.1
of the Disclosure Schedules, the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights to subscribe for or purchase securities.


(b) There are no outstanding (i) securities of the Company or any Subsidiary
convertible into or exchangeable for shares of capital stock or voting
securities of any Subsidiary or (ii) options or other rights to acquire from the
Company or any Subsidiary, or other obligation of the Company or any Subsidiary
to issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of any Subsidiary (the items
in clauses (i) and (ii) being referred to collectively as the “Subsidiary
Securities”).  There are no outstanding obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire any outstanding Subsidiary
Securities.


4.2. Organization and Qualification.  Each of the Company and the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
Properties and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, does not and would not have or reasonably be expected to result in (a) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (b) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (c) a material adverse effect
on the Company’s ability to perform on a timely basis its obligations under any
Transaction Document (any of (a), (b) or (c), a “Material Adverse Effect”) and
no Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
 
8

--------------------------------------------------------------------------------

 
 

 
4.3. Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


4.4. No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the Properties of the Company or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary Indebtedness or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any Property of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Body to which the Company or any Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
Property of the Company or any Subsidiary is bound or affected; except in the
case of each of clauses (ii) and (iii), such as does not and would not have or
reasonably be expected to result in a Material Adverse Effect.


4.5. Filings, Consents and Approvals.  Except as described on Section 4.5 of the
Disclosure Schedules, neither the Company nor any Subsidiary is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other Governmental Body or
other Person in connection with the execution, delivery and performance by the
Company of any of the Transaction Documents, other than (a) the filing with the
SEC of a registration statement with respect to the Shares and the Make Up
Shares to the extent required pursuant to the terms of the Registration Rights
Agreement, (b) the application to each Trading Market for the listing of the
Shares and the Make Up Shares for trading thereon in the time and manner
required thereby, and applicable “blue sky” filings, (c) such as have already
been obtained or such exemption filings as are required to be made under
applicable securities laws, (d) such other filings that have been made pursuant
to applicable state securities laws and post-sale filings pursuant to applicable
federal and state securities laws which the Company undertakes to file within
the applicable time periods.
 
 
9

--------------------------------------------------------------------------------

 
 

 
4.6. Issuance of the Shares.  The Shares and the Make Up Shares are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens (including but not limited to any restrictions on the voting of such
Shares and Make Up Shares).


4.7. Capitalization.


(a)  Section 4.7 of the Disclosure Schedules sets forth as of the date hereof
and as of the Closing Date (a) the authorized capital stock of the Company; (b)
the number and class of shares of capital stock issued and outstanding; (c) the
number and class of shares of capital stock issuable pursuant to the Company’s
stock incentive plans or agreements; and (d) the number and class of shares of
capital stock issuable and reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company and a description of the number and rights of such
securities.


(b)  All of the issued and outstanding shares of the Company’s capital stock
issued from and after April 11, 2008 have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties.


(c)  Except as described on Section 4.7 of the Disclosure Schedules, no Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.


(d)  Except as described on Section 4.7 of the Disclosure Schedules, there are
no outstanding (i) shares of capital stock or voting securities of the Company
or (ii) options, warrants, script rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of capital stock or voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of the Company, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of capital stock or voting securities of the Company, or
securities or rights convertible or exchangeable into shares of capital stock or
voting securities of the Company (the items in clauses (i) and (ii) being
referred to collectively as the “Company Securities”).  There are no outstanding
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any Company Securities.
 
 
10

--------------------------------------------------------------------------------

 
 

 
(e) The issuance and sale of the Shares and the Make Up Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.


(f)   There are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securities-holders of the Company relating to the securities of the
Company held by them.


(g)  Except as described on Section 4.7 of the Disclosure Schedules, no Person
has the right to require the Company to register any securities of the Company
under the Securities Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.


4.8. SEC Reports; Financial Statements.  Since April 11, 2008, the Company has
filed all reports, schedules, forms, registration statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements and the
audited financial statements of the Company for fiscal years ended May 31, 2009
and 2008 have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and the consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
4.9. Material Changes.  Except as described on Section 4.9 of the Disclosure
Schedules, since May 31, 2009, there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, and the Company and its Subsidiaries have not:


(a) suffered any damage, destruction or loss, whether or not covered by
insurance, in an amount in excess of $100,000;
 
 
11

--------------------------------------------------------------------------------

 
 

 
(b) granted or agreed to make any increase in the compensation payable or to
become payable by the Company or any of its Subsidiaries to any officer or
employee, except for normal raises for nonexecutive personnel made in the
ordinary course of business that are usual and normal in amount;


(c) declared, set aside or paid any dividend or made any other distribution on
or in respect of the shares of capital stock of the Company or any of its
Subsidiaries, or declared or agreed to any direct or indirect redemption,
retirement, purchase or other acquisition by the Company or any of its
Subsidiaries of such shares;


(d) issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;
 
(e) adopted or proposed the adoption of any change in the Company’s Certificate
of Incorporation or Bylaws;


(f) made any change in the accounting methods or practices they follow, whether
for general financial or tax purposes, or any change in depreciation or
amortization policies or rates adopted therein, or any tax election;


(g) sold, leased, abandoned or otherwise disposed of any real property or any
machinery, equipment or other operating property other than in the ordinary
course of their business;


(h) sold, assigned, transferred, licensed or otherwise disposed of any of the
Intellectual Property of the Company and the Subsidiaries or their interest
thereunder or other intangible asset except in the ordinary course of their
business;


(i) been involved in any dispute involving any employee which has had or would
reasonably be expected to have a Material Adverse Effect;


(j) entered into, terminated or modified any employment, severance, termination
or similar agreement or arrangement with, or granted any bonuses (or bonus
opportunity) to, or otherwise increased the compensation of any executive
officer;


(k) entered into any material commitment or transaction (including without
limitation any borrowing or capital expenditure);


(l) amended or modified, or waived any default under, any Material Contract (as
defined below);


(m) incurred any material liabilities, contingent or otherwise, either matured
or unmatured (whether or not required to be reflected in financial statements in
accordance with GAAP, and whether due or to become due), except for accounts
payable or accrued salaries that have been incurred by the Company since May 31,
2009 in the ordinary course of its business and consistent with the Company’s
past practices;
 
 
 
12

--------------------------------------------------------------------------------

 
 
(n) permitted or allowed any of their material Properties to be subjected to any
Lien;


(o) settled any claim, litigation or action, whether now pending or hereafter
made or brought;


(p) made any capital expenditure or commitment for additions to property, plant
or equipment individually in excess of $100,000, or in the aggregate, in excess
of $250,000;


(q) paid, loaned or advanced any amount to, or sold, transferred or leased any
Properties to, or entered into any agreement or arrangement with any of their
Affiliates, officers, directors or stockholders or, to the Company’s knowledge,
any Affiliate or associate of any of the foregoing;


(r) made any amendment to, or terminated any agreement that, if not so amended
or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or any of its Subsidiaries;


(s) compromised or settled any claims relating to taxes, any tax audit or other
tax proceeding, or filed any amended tax returns;


(t) merged or consolidated with any other Person, or acquired a material amount
of assets of any other Person;


(u) entered into any agreement in contemplation of the transactions specified
herein other than the Transaction Documents; or


(v) agreed to take any action described in this Section 4.9 or which would
reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in the Transaction Documents.


4.10. No Undisclosed Material Liabilities.  There are no liabilities of the
Company or any Subsidiary of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability, other than:
 
(a) liabilities provided for in the audited consolidated balance sheet of the
Company and the Subsidiaries as of May 31, 2009 or disclosed in the notes
thereto; and
 
(b) other undisclosed liabilities which, individually or in the aggregate, have
not resulted in or could reasonably be expected to result in a Material Adverse
Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.11. Litigation.  Except as described on Section 4.11 of the Disclosure
Schedules, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the Company, any Subsidiary or any of their respective Properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the issuance of the
Shares and the Make Up Shares or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.


4.12. Labor Relations.  Except as described on Section 4.12 of the Disclosure
Schedules, neither the Company nor any Subsidiary is a party to or bound by any
collective bargaining agreements or other agreements with labor
organizations.  Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment and employment practices, employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.  No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.


4.13. Compliance.  Except as described on Section 4.13 of the Disclosure
Schedules, neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its Properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or Governmental Body, or (iii) is or has been in violation of
any statute, rule or regulation of any Governmental Body, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in the case of clauses
(i), (ii) and (iii) as has not had and would not have or reasonably be expected
to result in a Material Adverse Effect.


4.14. Regulatory Permits.  Except as described on Section 4.14 of the Disclosure
Schedules, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign (including the PRC) regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits has not
had and would not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.  The Company and its Subsidiaries have paid all fees for
permits and licenses required to be paid by them in the PRC in connection with
the operation of their respective businesses.
 
 
14

--------------------------------------------------------------------------------

 
 

 
4.15. Title to Assets.  Except as described on Section 4.15 of the Disclosure
Schedules, the Company and the Subsidiaries have good and marketable title in
fee simple or the equivalent right under PRC law, as the case may be, to all
real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such Property and do not materially interfere
with the use made and proposed to be made of such Property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance in all respects.  All real
property and facilities used by the Company or any Subsidiary are either owned
by the Company or a Subsidiary or held under lease by the Company or a
Subsidiary.
 
4.16. Contracts.


(a) Except as described on Section 4.16 of the Disclosure Schedules, neither the
Company nor any of its Subsidiaries is a party to or subject to, or bound by:
 
(i) any agreements, contracts or commitments that call for prospective fixed
and/or contingent payments or expenditures by or to the Company or any of its
Subsidiaries of more than $100,000, or which is otherwise material and not
entered into in the ordinary course of business;
 
(ii) any contract, lease or agreement involving payments in excess of $100,000,
which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than sixty (60) days notice;
 
(iii) any contract, including any distribution agreements, containing covenants
directly or explicitly limiting the freedom of the Company or any of its
Subsidiaries to compete in any line of business or with any Person or to offer
any of its products or services;
 
(iv) any indenture, mortgage, promissory note, loan agreement, guaranty or other
agreement or commitment for the borrowing of money or pledging or granting a
security interest in any assets;
 
(v) any employment contracts, non-competition agreements, invention assignments,
severance or other agreements with officers, directors, employees, stockholders
or consultants of the Company or any of its Subsidiaries or Persons related to
or affiliated with such Persons;
 
(vi) any stock redemption or purchase agreements or other agreements affecting
or relating to the capital stock of the Company or any of its Subsidiaries,
including, without limitation, any agreement with any stockholder of the Company
or any of its Subsidiaries which includes, without limitation, antidilution
rights, voting arrangements or operating covenants;
 
 
 
15

--------------------------------------------------------------------------------

 
 
(vii) any pension, profit sharing, retirement, stock option or stock ownership
plans;
 
(viii) any royalty, dividend or similar arrangement based on the revenues or
profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any material contract;
 
(ix) any acquisition, merger, asset purchase or other similar agreement;
 
(x) any sales agreement which entitles any customer to a right of set-off, or
right to a refund after acceptance thereof;
 
(xi) any agreement with any supplier or licensor containing any provision
permitting such supplier or licensor to change the price or other terms upon a
breach or failure by the Company or any of its Subsidiaries, as applicable, to
meet its obligations under such agreement; or
 
(xii) any agreement under which the Company or any of its Subsidiaries has
granted any Person registration rights for securities.


(b) Section 4.16 of the Disclosure Schedules contains a listing and description
of all agreements, contracts or instruments, including all amendments thereto,
to which the Company or its Subsidiaries are bound which meet the criteria set
forth in Section 4.16(a) (such agreements, contracts or instruments and those
required to be disclosed pursuant to this Section, collectively, the “Material
Contracts”).  The Company has made available to the Investors copies (either
hard copies of via the SEC’s EDGAR system) of the Material Contracts.  Except as
described on Section 4.16 of the Disclosure Schedules, neither the Company nor
any of its Subsidiaries has entered into any oral contracts which, if written,
would qualify as a Material Contract.  Each of the Material Contracts is valid
and in full force and effect, is enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity, and will continue to be so immediately following
the Closing Date.


(c) Actions with Respect to Material Contracts.
 
(i) Neither the Company nor any of its Subsidiaries has violated or breached, or
committed any default under, any Material Contract in any material respect, and,
to the Company’s knowledge, no other Person has violated or breached, or
committed any default under any Material Contract, except for violations,
breaches or defaults which have not had and would not reasonably be expected to
have a Material Adverse Effect.
 
(ii) To the Company’s knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or would
reasonably be expected to: (A) result in a violation or breach of any of the
provisions of any Material Contract, (B) give any Person the right to declare a
default or exercise any remedy under any Material Contract, (C) give any Person
the right to accelerate the maturity or performance of any Material Contract, or
(D) give any Person the right to cancel, terminate or modify any Material
Contract, except, in each case, as has not had and would not have or be
reasonably expected to have a Material Adverse Effect.
 
 
 
16

--------------------------------------------------------------------------------

 

 
4.17. Taxes.


(a) Since April 11, 2008, the Company and its Subsidiaries have timely and
properly filed all federal, state and foreign income and franchise tax returns
(including, without limitation, all PRC tax returns and filings) required to be
filed by them for all years and periods (and portions thereof) for which any
such tax returns were due, except for failures which have not had and would not
reasonably be expected to have a Material Adverse Effect.  All such filed tax
returns are accurate in all material respects.  The Company has timely paid all
taxes (including all PRC tax) due and payable (whether or not shown on filed tax
returns).  There are no pending assessments, asserted deficiencies or claims for
additional taxes that have not been paid.  The reserves for taxes, if any,
reflected in the SEC Reports are adequate, and there are no Liens for taxes on
any Properties of the Company and any of its Subsidiaries (other than Liens for
taxes not yet due and payable).  There have been no audits or examinations of
any tax returns by any Governmental Body, and neither the Company nor any of its
Subsidiaries has received any notice that such audit or examination is pending
or contemplated.  No claim has been made by any Governmental Body in a
jurisdiction where the Company or any of its Subsidiaries does not file tax
returns that it is or may be subject to taxation by that jurisdiction.  To the
knowledge of the Company, no state of facts exists or has existed which would
constitute grounds for the assessment of any penalty or any further tax
liability beyond that shown on the respective tax returns.  There are no
outstanding agreements or waivers extending the statutory period of limitation
for the assessment or collection of any tax.


(b) Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.


(c) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of the Company
will fail to be deductible for federal income tax purposes under Section 280G of
the Code.


(d) On the Closing Date, all stock transfer or other taxes (other than income or
similar taxes) which are required to be paid in connection with the transactions
contemplated hereby will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.


4.18. Employees.


(a) Except as set forth on Section 4.18 of the Disclosure Schedules, the Company
and its Subsidiaries have no policy, practice, plan or program of paying
severance pay or any form of severance compensation in connection with the
termination of employment services.


(b) Each Person who performs services for the Company or any of its Subsidiaries
has been, and is, properly classified by the Company or its Subsidiaries as an
employee or an independent contractor (or its PRC equivalent).
 
 
 
17

--------------------------------------------------------------------------------

 

 
(c) To the Company’s knowledge, no employee or advisor of the Company or any of
its Subsidiaries is or is alleged to be in violation of any term of any
employment contract, non-disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or any of its
Subsidiaries or their stockholders to any liability.  There is neither pending
nor, to the Company’s knowledge, threatened, any actions, suits, proceedings or
claims, or, to the Company’s knowledge, any basis therefor or threat thereof
with respect to any contract, agreement, covenant or obligation referred to in
the preceding sentence.


(d) No executive officer, to the Company’s knowledge, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.


4.19. Employee Benefit Plans.  No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan (as defined below) by the
Company or any of its Subsidiaries.  The execution and delivery of the
Transaction Documents and the issuance and sale of the Shares and the Make Up
Shares will not involve any transaction which is subject to the prohibitions of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or in connection with which a tax could be imposed pursuant to
Section 4975 of the Code, provided that, if any of the Investors, or any person
or entity that owns a beneficial interest in any of the Investors, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company or any of its Subsidiaries is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met.  As used in this
Section 4.19, the term “Plan” shall mean an “employee pension benefit plan” (as
defined in Section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company or any of its
Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
 
 
18

--------------------------------------------------------------------------------

 

 
4.20. Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other Intellectual Property and similar rights that are necessary
or material for use in connection with their respective businesses and which the
failure to so have could have or reasonably be expected to result in a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  To the
Company’s knowledge, neither the Company nor any Subsidiary has violated or
infringed upon the Intellectual Property rights of any other Person.  Neither
the Company nor any Subsidiary has received any notice (written or otherwise)
that any of the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable steps to protect the Company’s and its Subsidiaries’ rights in their
Intellectual Property Rights and confidential information (the “Confidential
Information”).  Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.


4.21. Environmental Matters.


(a) Neither the Company nor any Subsidiary has violated any statute, rule,
regulation, decision or order of any Governmental Body relating to the use,
disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates or owned
or operated any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s knowledge,
threatened investigation that might lead to such a claim.


(b) No complaints have been received from any third party (including any
employee of any of the Company and/or its Subsidiaries or any Governmental Body)
with regard to any breach of the Environmental Laws.


4.22. Internal Accounting and Disclosure Controls.  The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorization, (b) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization and (d) the
recorded accountability for assets is compared with the existing assets at
quarterly intervals and appropriate action is taken with respect to any material
differences.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.
 
 
 
19

--------------------------------------------------------------------------------

 

 
4.23. Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Reports and is not so disclosed.


4.24. Sarbanes-Oxley Act of 2002.  The Company is in material compliance with
all provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) that
are applicable to it as of the date hereof and as of the Closing Date.  There
has been no change in the Company’s accounting policies since inception.  Each
required form, report and document containing financial statements that has been
filed with or submitted to the SEC since April 11, 2008 was accompanied by the
certifications required to be filed or submitted by the Company’s chief
executive officer and chief financial officer pursuant to the Sarbanes-Oxley
Act, and at the time of filing or submission of each such certification, such
certification was true and accurate and materially complied with the
Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.  Neither the Company nor, to the Company’s knowledge, any
representative of the Company has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or their respective internal accounting controls,
including any complaint, allegation, assertion or claim that the Company has
engaged in questionable accounting or auditing practices, except for (a) any
complaint, allegation, assertion or claim as has been resolved without any
resulting change to the Company’s accounting or auditing practices, procedures
methodologies or methods of the Company or its internal accounting controls, (b)
questions regarding such matters raised and resolved in the ordinary course in
connection with the preparation and review of the Company’s financial statements
and periodic reports and (c) comments that have been raised by the staff of the
SEC.  To the Company’s knowledge, no attorney representing the Company, whether
or not employed by the Company, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or officer of the Company. To the
Company’s knowledge, no employee of the Company has provided or is providing
information to any law enforcement agency regarding the commission or possible
commission of any crime or the violation or possible violation of any applicable
law.


4.25. Application of Takeover Protections.  (a) The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Shares and the Make Up Shares and the Investors’ ownership of
the Shares and the Make Up Shares.
 
 
 
20

--------------------------------------------------------------------------------

 

 
(b)           As of the Closing Date, the Board of Directors has heretofore
taken all necessary action to approve the transactions contemplated by the
Transaction Documents, and has approved, for purposes of Section 203 of the
Delaware General Corporation Law (including any successor statute thereto
(“Section 203”)), the Investors’ becoming an “interested stockholder” within the
meaning of Section 203 (the “Waiver”) and such action is effective as of the
date hereof.  No other state takeover, “moratorium,” “fair price,” “affiliate
transaction” or similar statute or regulation under any applicable Law is
applicable to the transactions contemplated by the Transaction Documents.


4.26. No Integrated Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any securities or solicited
any offers to buy any securities, under circumstances that would cause this
offering of the Shares and the Make Up Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act which would require
the registration of any such securities under the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.


4.27. Exemption from Registration.  Subject to the accuracy of the Investors’
representations and warranties set forth in Section 3, except as required
pursuant to the Registration Rights Agreement, the sale of the Shares and the
Make Up Shares by the Company to the Investors will not require registration
under the Securities Act.  The Company is issuing the Shares and the Make Up
Shares in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D as promulgated
by the SEC under the Securities Act.


4.28. Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or an Investor for any commission, fee or other
compensation.


4.29. No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any of its Affiliates, or any person acting on its or their behalf, directly
or indirectly, (a) has conducted or will conduct any general solicitation or
general advertising (as those terms are used in Regulation D as promulgated by
the SEC under the Securities Act) in connection with the offer or sale of any of
the Shares or Make Up Shares, or (b) has made any offers or sales of any
securities or solicited any offers to buy any securities under any circumstances
that would require registration of the Shares and the Make Up Shares under the
Securities Act, except as required herein.
 
 
 
21

--------------------------------------------------------------------------------

 

 
4.30. Questionable Payments. Neither the Company nor any of its Subsidiaries nor
any of their respective current or former stockholders, directors, officers,
employees, agents or other Persons acting for it or on behalf of the Company or
any Subsidiary (collectively, the “Company Affiliates”), has, directly or
indirectly, on behalf of the Company or any Subsidiary or in connection with
their respective businesses: (a) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made, offered, gave, promised to give, or authorized the
making of any unlawful payments or any offered, gave, promised to give, or
authorized the giving of anything of value, to any foreign or domestic
governmental officials or employees or any other person acting in an official
capacity for any Governmental Body, or to any foreign or domestic political
parties or campaigns from corporate funds or any candidate for political office
(collectively, the “Government Officials”) or to any Person under circumstances
where such Company Affiliate knew or was aware of a high probability that all or
a portion of such money or thing of value would be offered, given or promised,
directly or indirectly, to any Government Official; (c) failed to disclose fully
any contribution made by the Company (or made by any person acting on its behalf
of which the Company is aware) which is in violation of law; (d) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(e) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; (f) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature; or (g) violated any
provision of the Foreign Corrupt Practice Act of 1977, as amended, or any other
applicable anti-bribery or anti-corruption laws of any jurisdiction.


4.31. Disclosures.  Neither the Company nor any Person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that constitutes or might constitute material, non-public information, other
than the terms of the transactions contemplated hereby. The Company understands
and confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company. All disclosure furnished by
or on behalf of the Company to the Investors regarding the Company, its business
and the transactions contemplated hereby is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  To
the Company’s knowledge, no material event or circumstance has occurred or
information exists with respect to the Company or its business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.  The Company acknowledges and
agrees that no Investor makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.


4.32. Accountants.  The Company’s accounting firm is a registered public
accounting firm as required by the Exchange Act.  If the Company’s accounting
firm in the future fails to be a registered public accounting firm as required
by the Exchange Act, the Company will take such actions as are required to
replace, as soon as is reasonably practicable, such accounting firm with an
accounting firm that is a registered public accounting firm as required by the
Exchange Act.


4.33. No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
 
 
22

--------------------------------------------------------------------------------

 

 
4.34. Acknowledgment Regarding the Investors’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Investor is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investors’ purchase of the Shares and the Make Up Shares. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


4.35. Sovereign Immunity.  Under the laws of their respective jurisdiction of
incorporation and the PRC, neither the Company nor any Subsidiary, is, nor are
any of their respective properties, assets or revenues, entitled to any right of
immunity on the grounds of sovereignty from any legal action, suit or
proceeding, from set-off or counterclaim, from the jurisdiction of any court,
from service of process, from attachment prior to or in aid of execution of
judgment, or from other legal process or proceeding for the giving of any relief
or for the enforcement of any judgment.


4.36. Solvency.  The Company has not: (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.


4.37. Related Party Transactions.  (a) None of the Company or any of its
Affiliates, officers, directors, stockholders or employees, or any Affiliate of
any of such Person, has any material interest in any property, real or personal,
tangible or intangible, including the Company’s Intellectual Property used in or
pertaining to the business of the Company, except for the normal rights of a
stockholder, or, to the knowledge of the Company, any supplier, distributor or
customer of the Company, (b) there are no agreements, understandings or proposed
transactions between the Company or any Subsidiary, on the one hand, and any of
the officers, directors, employees, Affiliates of the Company or any Subsidiary,
or, to the Company’s knowledge, any Affiliate thereof, on the other hand (except
for services as officers, directors and employees), (c) to the Company’s
knowledge, no employee, officer or director of the Company or any Subsidiary has
any direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation that competes with the Company; (d) to the Company’s
knowledge, no member of the immediate family of any officer or director of the
Company is directly or indirectly interested in any Material Contract, and (e)
there are no amounts owed (cash and stock) to officers, directors and
consultants (salary, bonuses or other forms of compensation).
 
 
 
23

--------------------------------------------------------------------------------

 

 
4.38. PFIC.  None of the Company or any of its Subsidiaries is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the Code.


4.39. Money Laundering Laws.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving any of the Company and Subsidiaries with respect thereto is
pending or, to the Company’s knowledge, threatened.


4.40. Representations and Warranties Relating to the PRC Subsidiaries.


(a) The constitutional documents of the Subsidiaries that have been established
under the laws of the PRC (the “PRC Subsidiaries”) are valid and have been duly
approved by and registered with the relevant PRC Governmental Bodies.


(b) All material consents, approvals, authorizations, permits and licenses
requisite under PRC law for the due and proper establishment and operation of
each PRC Subsidiary have been duly obtained from the relevant PRC Governmental
Bodies and are in full force and effect.


(c) All filings and registrations with the PRC Governmental Bodies required in
respect of each PRC Subsidiary and its operations including, without limitation,
the registrations with the Ministry of Commerce, the State Administration of
Industry and Commerce, the State Administration for Foreign Exchange (the
“SAFE”), tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC laws, rules, regulations and guidelines.


(d) The shareholders of each PRC Subsidiary have complied with all relevant PRC
laws and regulations regarding the contribution and payment of the registered
capital of such PRC Subsidiary, the payment schedule of which has been approved
by the relevant PRC Government Bodies.  All of the registered capital of each
PRC Subsidiary has been timely contributed, such contribution has been duly
verified by a certified accountant registered in the PRC and the accounting firm
employing such accountant, and the report of the certified accountant evidencing
such verification has been registered with the relevant Governmental
Body.  There are no resolutions pending to increase the registered capital of
any PRC Subsidiary.  There are no outstanding rights of, or commitments made by,
the Company or any Subsidiary to sell any equity interest in any PRC Subsidiary,
or by any of the other shareholders of any PRC Subsidiary to sell any equity
interest in such PRC Subsidiary.  To the extent that any direct or indirect
shareholder of the Company (including the Founder) or any of its Subsidiaries is
subject to the jurisdiction of Circular 75 issued by the PRC State
Administration of Foreign Exchange on October 21, 2005, including any amendment,
implementing rules, or official interpretation thereof or any replacement,
successor or alternative legislation having the same subject matter thereof
(collectively “Circular 75”), each such shareholder has complied in all respects
with Circular 75 and any related requirement of law, including without
limitation, the completion of any applicable foreign exchange registration,
settlement or remittance requirement therein.
 
 
24

--------------------------------------------------------------------------------

 
 

 
(e) Neither the Company nor any Subsidiary is in receipt of any letter or notice
from any PRC Governmental Body notifying it of revocation or non-renewal of any
licenses, permits or qualifications issued or granted to it or any Subsidy by
any PRC Governmental Body.


(f) Each of the Company and the Subsidiary has conducted its business activities
within the permitted scope of business or has otherwise operated its business in
compliance with all relevant legal requirements and with all requisite licenses,
permits and approvals granted by the PRC Governmental Bodies.


(g) As to the licenses, permits, approvals and government grants and concessions
requisite or useful for the Company’s business in any part of the PRC that are
subject to periodic renewal, the Company has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
Governmental Bodies.


(h) With regard to employment, staff and labor matters, each of the PRC
Subsidiaries has complied with all applicable PRC laws and regulations in all
material respects, including without limitation, laws and regulations pertaining
to welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.


4.41. Manipulation of Price.  The Company has not, and, to the Company’s
knowledge, no one acting for it or on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the
transactions contemplated hereby or (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases for the transactions contemplated hereby.


5.            CLOSING CONDITIONS OF THE INVESTORS.


The obligations of the Investors to effect the transactions contemplated by the
Transaction Documents at the Closing are subject to the fulfillment of the
following conditions, any of which may be waived by the Investors:


5.1. Representations and Warranties.  The representations and warranties made by
the Company in the Transaction Documents qualified as to materiality (including
Material Adverse Effect) shall be true and correct at all times prior to and on
the Closing Date as if made on and as of such date, except to the extent any
such representation or warranty that expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in the
Transaction Documents not qualified as to materiality (including Material
Adverse Effect) shall be true and correct in all material respects at all times
prior to and on the Closing Date as if made on and as of such date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.


5.2. Performance of Agreements.  The Company shall have performed all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.
 
 
 
25

--------------------------------------------------------------------------------

 

 
5.3. Founder Lock-Up.  The Founder and the Company shall have duly executed and
delivered the Lock-Up and such Lock-Up shall remain in full force and effect.


5.4. Registration Rights Agreement.  The Company shall have duly executed and
delivered the Registration Rights Agreement and such Registration Rights
Agreement shall remain in full force and effect.


5.5. Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the Make Up Shares and the
consummation of the transactions contemplated by the Transaction Documents, all
of which shall be in full force and effect. 


5.6. Judgments, etc.  No judgment, writ, order, injunction, award or decree of
or by any court, or judge, justice or magistrate, including any bankruptcy court
or judge, or any order of or by any governmental authority, shall have been
issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated by the Transaction Documents.


5.7. Stop Orders.  No stop order or suspension of trading shall have been
imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock.


5.8. No Material Adverse Effect.  There shall have been no Material Adverse
Effect with respect to the Company and the Subsidiaries since the date of this
Agreement.


5.9. Company Officer Certificate. The Company shall have delivered a
Certificate, executed by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in this Section 5.


5.10. Company Secretary Certificate.  The Company shall have delivered a
Certificate, executed by its Secretary, dated as of the Closing Date, certifying
the resolutions adopted by the Board of Directors approving the transactions
contemplated by this Agreement and other Transaction Documents and the issuance
of the Shares and the Make Up Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing this Agreement and other Transaction
Documents and related documents on behalf of the Company.


5.11. Opinion of Counsel.  The Investors shall have received an opinion from
Ellenoff Grossman & Schole LLP, as of the Closing Date, in such form and
substance as agreed to by the Company and the Investors (it being agreed that
such counsel shall not be required to deliver a “10b-5” or negative assurances
letter or opinion).
 
 
 
26

--------------------------------------------------------------------------------

 

 
6.            CLOSING CONDITIONS OF THE COMPANY.


The obligations of the Company to effect the transactions contemplated by the
Transaction Documents at the Closing are subject to the fulfillment of the
following conditions, any of which may be waived by the Company:


6.1. Representations and Warranties.  The representations and warranties made by
the Investors in Section 3 are true and correct in all material respects at the
time of Closing as if made on and as of such date.


6.2. Corporate Proceedings. All corporate and other proceedings required to be
undertaken by the Investors in connection with the transactions contemplated
hereby shall have occurred.


6.3. Performance of Agreements.  The Investors shall have performed all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.


7.            OTHER AGREEMENTS AND COVENANTS.


7.1. Make Up Shares.  If the audited financial statements of the Company for the
fiscal year commencing on June 1, 2009 and ending on May 31, 2010 as reported in
the Company’s Annual Report on Form 10-K for such fiscal year (the “2010 Annual
Report”) shows that the Company’s income: (i) before income tax, (ii) excluding
income/loss attributable to noncontrolling interest, and (iii) excluding costs
associated with any facility acquisitions undertaken by the Company (“SOKO’s
Income”), is less than $10,450,000 (the “Income Target”), the Investors shall be
entitled to receive (pro rata between the Investors in accordance with their
respective Purchase Prices) an additional number of shares of Common Stock up to
an aggregate of 60% of the Shares issued pursuant to Section 2, or 1,875,000
shares of Common Stock in the aggregate (the “Make Up Shares”), according to the
following formula:


(a) If SOKO’s Income equals or exceeds the Income Target, no Make Up Shares will
be issued.


(b) If SOKO’s Income is less than the Income Target, then within thirty (30)
days following the filing with the SEC of the 2010 Annual Report, the Company
shall issue to the Investors an aggregate number of shares of Common Stock equal
to the product of the number of the Make Up Shares multiplied by X, where X is
1.00 minus the percentage of the Income Target actually achieved, which shares
will be divided pro rata among the Investors in accordance with their respective
Purchase Prices as set forth on Schedule A hereto.


(c) The Company agrees that any Make Up Shares to be issued to the Investors
will be properly treated for United States tax purposes as constituting a
non-taxable purchase price adjustment within the meaning of U.S. Treasury
Regulation Section 1.305-1(c) and, accordingly, the Company shall effect all
applicable tax reporting and all withholding tax determinations on a basis
consistent with such non-taxable purchase price adjustment treatment.
 
 
 
27

--------------------------------------------------------------------------------

 

 
(d) If the Company shall at any time after the date hereof (A) declare and pay a
dividend or make a distribution on Common Stock, or (B) subdivide or split the
outstanding shares of Common Stock into a greater number of shares, or (C)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, or (D) make any other similar changes to its share capital
(each of (A), (B), (C) and (D), a “Share Adjustment Event”), the Investors shall
be entitled to receive the proportionately adjusted number of Make Up Shares and
all dividends and other distributions made on the Make Up Shares that the
Investors would have received had the Investors received such Make Up Shares
upon the Closing.


7.2. Registration Rights.  The Investors shall be afforded certain demand and
“piggyback” registration rights in accordance with the terms set forth in the
Registration Rights Agreement.  The Company shall enter into the Registration
Rights Agreement concurrently with the Closing.


7.3. Board Observer.  For so long as IDG-Accel China Growth Fund II L.P. and
IDG-Accel China Investors II L.P. and their Affiliates collectively continue to
hold two and one half percent (2.5%) or more of the outstanding shares of Common
Stock, a designee of such Investors (who shall be satisfactory to the Company in
its reasonable discretion) (the “Observer”) shall have the right to attend and
participate in meetings of the Company’s Board of Directors.  The Observer shall
not be appointed as a member of the Company’s Board of Directors, shall have no
vote as a director of the Company and shall have no approval rights with respect
to any action of the Company.


7.4. Cooperation Regarding Rule 144.


(a) As long as either Investor owns any of the Shares or Make Up Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.


(b) As long as any Investor owns any of the Shares or Make Up Shares, if the
Company is not required to file reports pursuant to such laws, it will prepare
and furnish to the Investors and make publicly available in accordance with Rule
144(c) such information as is required for the Investors to sell the Shares and
Make Up Shares under Rule 144.


(c) The Company further covenants that it will take such further action as the
Investors may reasonably request (including to cause its counsel to issue
appropriate legal opinions and to direct its transfer agent accordingly) to the
extent required from time to time to enable such Person to sell the Shares and
Make Up Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.


7.5. Furnishing of Information.  So long as any Investor owns any Shares or Make
Up Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Issuer after the date hereof pursuant to the Exchange Act.  As long
as any Investor owns Shares or Make Up Shares, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Shares and Make Up
Shares under Rule 144.
 
 
28

--------------------------------------------------------------------------------

 
 
7.6. Integration.  The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares or Make Up Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares or Make Up Shares to the
Investors, or that would be integrated with the offer or sale of the Shares or
Make Up Shares for purposes of the rules and regulations of any Trading Market
in a manner that would require stockholder approval of the sale of the Shares or
Make Up Shares to the Investors.


7.7. Securities Laws Disclosure; Publicity.  The Company and each Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any press release of any
Investor, or without the prior consent of each Investor, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the SEC or any regulatory agency or
Trading Market, without the prior written consent of such Investor, except (a)
as required by federal securities law in connection with any registration
statement contemplated by the Registration Rights Agreement or in connection
with the Company’s filings with the SEC as required by the Exchange Act and (b)
to the extent such disclosure is required by law, rule, regulation or judicial
or administrative process or Trading Market regulations, in which case the
Company shall provide the Investors with prior notice of such disclosure
permitted under this clause (b).


7.8. Listing of Shares.  The Company agrees that: (i) if the Company applies to
have the Common Stock traded on any Trading Market other than the OTC Bulletin
Board, it will include in such application the Shares and the Make Up Shares,
and will take such other action as is necessary or desirable to cause the Shares
and the Make Up Shares to be listed on such other Trading Market as promptly as
possible, and (ii) it will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.


7.9. Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving the Shares and the Make Up Shares under
the Transaction Documents or under any other agreement between the Company and
the Investors.
 
 
 
29

--------------------------------------------------------------------------------

 

 
7.10. Use of Proceeds.   The Company shall use the net proceeds from the sale of
the Shares hereunder for working capital purposes and for potential
acquisitions, facility development and other potential strategic initiatives.


7.11. Reservation of Securities.


(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the required minimum on such
date, then the Board of Directors of the Issuer shall use commercially
reasonable efforts to amend the Issuer’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock, as soon as possible and in any event not later than the 75th day after
such date.
 
7.12. Participation in Future Financing.


(a) For the period beginning on the Closing Date and ending on the earlier to
occur of: (i) the listing by the Company of the Common Stock on a U.S. national
exchange (meaning any market of the Nasdaq Stock Market, the NYSE AMEX or the
New York Stock Exchange) or (ii) the consummation by the Company of a firm
commitment, underwritten public offering of the Common Stock (a “Public
Offering”), upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents, other than Excluded Issuance (as
defined below) (a “Subsequent Financing”), each Investor shall have the right of
first refusal to participate, solely up to such Investor’s Pro Rata Amount (as
defined below), in the Subsequent Financing on the same terms, conditions and
price provided for in the Subsequent Financing.  As used herein, the term “Pro
Rata Amount” means up to an amount of Common Stock, Common Stock Equivalents or
debt securities issued in the Subsequent Financing necessary for each Investor
to maintain the percentage interest of the outstanding Common Stock that such
Investor held prior to the Subsequent Financing following consummation of the
Subsequent Financing.


(b) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Investor if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
any Investor, and only upon a request by such Investor, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such
Investor.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.
 
 
 
30

--------------------------------------------------------------------------------

 

 
(c) Any Investor desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after all of the Investors have received
the Pre-Notice that the Investor is willing to participate in the Subsequent
Financing, the amount of the Investor’s participation (which shall be an amount
no greater than such Investor’s Pro Rata Amount), and that the Investor has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.  If the Company receives no notice from an Investor
as of such fifth (5th) Trading Day, such Investor shall be deemed to have
notified the Company that it does not elect to participate.


(d) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Investors have received the Pre-Notice, notifications by the
Investors of their willingness to participate in the Subsequent Financing (or to
cause their designees to participate) are, in the aggregate, less than the
Investors’ aggregate Pro Rata Amounts, then the Company may offer and sell the
remaining portion of the Investors Pro Rata Amounts and the remaining portion of
the Subsequent Financing on the terms set forth in the Subsequent Financing
Notice.


(e) The Company must provide the Investors with a second Subsequent Financing
Notice, and the Investors will again have the right of participation set forth
above in this Section 7.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within sixty (60) Trading Days after
the date of the initial Subsequent Financing Notice.


(f) Notwithstanding the foregoing, this Section 7.12 shall not apply in respect
of an issuance of any of the following (each, an “Excluded Issuance”):


(i) the issuance by the Company of shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
agreement or plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established by the Board of
Directors; provided, however, in no event shall the number of shares reserved
under any such plan or issued under such plan or agreement or issued to
employees, directors or officers of the Company exceed, in the aggregate, a
number of shares equal to fifteen percent (15%) of the issued and outstanding
shares of Common Stock of the Company on the Closing Date; or


(ii) the issuance by the Company of securities upon the exercise or exchange of
or conversion of any Shares or Make Up Shares issued hereunder and/or other
securities (including options) exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this Agreement
as set forth on Section 4.7 of the Disclosure Schedules, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; or
 
 
 
31

--------------------------------------------------------------------------------

 

 
(iii) the issuance by the Company of Common Stock in a Public Offering; or


(iv) any debt financing by the Company or its Subsidiaries from any commercial
bank or bona fide lending institution, which financing has no equity or
convertible equity feature; or


(v) the issuance by the Company of shares of Common Stock or other Company
securities in connection with acquisitions or other strategic transactions, the
purpose of which is not fund raising.


7.13. Equal Treatment of the Investors.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Shares or Make Up Shares or otherwise.


7.14. Obtaining Preferential Tax Treatment.  The Company agrees that it will use
its commercially reasonable best efforts to obtain the most advantageous
preferential income tax treatment from the relevant PRC tax authorities for the
Subsidiaries as soon as practicable and in no case later than the first
anniversary of the Closing Date.


7.15. Obtaining Insurance.  The Company agrees to use its commercially
reasonable best efforts to obtain, within three (3) months of the Closing Date,
business insurance for the Company and the Subsidiaries against such losses and
risks and in such amounts as are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged.  The Investors acknowledge
that, as of the Closing Date, the Company does not have such insurance.


8.            MISCELLANEOUS.


8.1. Notices.  All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.


If to the Company:


No.194, Guogeli Street
Harbin, Heilongjiang Province
China 150001
Attention: Tong Liu
Fax Number: 86-451-8770-5544
 
 
32

--------------------------------------------------------------------------------

 
 
 
With a copy (which shall not constitute notice) to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attention: Barry I. Grossman, Esq.
Fax Number: (212) 370-7889


If to the Investors:


IDGVC Partners
Room 616 Tower A COFCO Plaza
8 Jianguomennei Dajie
Beijing 100005
P. R. China
Attention: Mi Zhou
Tel: 86-10-8512-0221
Fax: 86-10-8512-0225
E-mail: mi_zhou@idgvc.com.cn


With a copy (which shall not constitute notice) to:


Davis Polk & Wardwell LLP
26th Floor, Twin Tower West
B12, Jian Guo Men Wai Avenue
Chaoyang District
Beijing 100022
People’s Republic of China
Tel.: 86-10-8567-5000
Fax: 86-10-8567-5123
Attention: Howard Zhang, Esq.


And to:


Guerrilla Partners, L.P.
Hua-Mei 21st Century Partners, LP
James J. Fuld, Jr. IRA
c/o Guerilla Capital Management
237 Park Avenue, 9th Floor
New York, NY 10017
Telephone: 212.692.7692
Fax: (212) 692-7624
Attention: Peter Siris
 
 
 
33

--------------------------------------------------------------------------------

 
 

 
With a copy (which shall not constitute notice) to:


The Crone Law Group
101 Montgomery Street, Suite 1950
San Francisco, California 94104
Telephone: (415) 955-8900
Facsimile:  (415) 955-8910
Attention:  Mark E. Crone, Esq.


8.2. Fees and Expenses.  At the Closing, the Company shall reimburse IDG-Accel
China Growth Fund II L.P. and IDG-Accel China Investors II L.P. the sum of up to
$50,000 for their documented legal fees and expenses and such other expenses as
the Investors have reasonably incurred in connection with the transactions
contemplated by the Transaction Documents.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction
Documents.  The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares and the
Make Up Shares to the Investors.


8.3. Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investors or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


8.4. Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


8.5. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors.  Either Investor may assign
any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares or Make Up Shares, provided such
transferee agrees in writing to be bound, with respect to the transferred Shares
or Make Up Shares, by the provisions hereof that apply to the Investors.


8.6. No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
 
 
34

--------------------------------------------------------------------------------

 

 
8.7. Governing Law, Arbitration.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be arbitrated in Hong Kong in accordance with the
rules of the International Chamber of Commerce before three (3) arbitrators and
otherwise held in accordance with its rules.  Each party shall choose one
arbitrator and the two arbitrators shall choose the third.  The third arbitrator
so chosen shall have a background in either corporate finance, banking or law.
The arbitration shall be conducted in the English language and the arbitration
award shall include the allocation of costs and expenses among the
parties.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such arbitration by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.   Any ruling by the arbitration panel shall be final, binding and
non-appealable.


8.8. Survival.  The representations and warranties contained herein shall
survive for two (2) years after the Closing of the transactions contemplated by
the Transaction Documents.


8.9. Indemnification.


(a) The Company shall indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of any representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under this
Agreement or any other Transaction Document, and will reimburse any such Person
for all such amounts as they are incurred by such Person.


(b) Promptly after receipt by any Person (the “Indemnified Person”) of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to this Section 8.9, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify.  In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment.  Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
proceeding.
 
 
 
35

--------------------------------------------------------------------------------

 

 
8.10. Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or other electronic signature page were an original thereof.


8.11. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


8.12. Replacement of Shares.  If any certificate or instrument evidencing any
Shares or Make Up Shares is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares or Make Up Shares.


8.13. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
shall be entitled to specific performance under the Transaction Documents.  The
Company agrees that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations of the Company contained in
the Transaction Documents and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.




[Signature Pages Follow]
 
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


COMPANY:
 
SOKO FITNESS & SPA GROUP, INC.
 
By: /s/ Tong Liu            
Name: Tong Liu
Title:   Chairman  & Chief Executive Officer
 
 
INVESTORS:
 
IDG-ACCEL CHINA GROWTH FUND II L.P.
 
By: /s/ Simon Ho            
Name: Simon Ho
Title:   Authorized Signatory
 
 
IDG-ACCEL CHINA INVESTORS II L.P.
 
By: /s/ Simon Ho                                                
Name: Simon Ho
Title:   Authorized Signatory
 
 
GUERRILLA PARTNERS, L.P.
 
By: Guerrilla Capital Management, L.L.C.




By: /s/ Peter Siris            
       Name:  Peter Siris
       Title:    Managing Director






[Signature Pages Continue]
 
 
37

--------------------------------------------------------------------------------

 


HUA-MEI 21ST CENTURY PARTNERS, LP


By: Guerrilla Capital Management, L.L.C.




By: /s/ Peter Siris            
       Name:  Peter Siris
       Title:    Managing Director




JAMES J.FULD, JR. IRA




 By: /s/ James J. Fuld            
         Name:  James J. Fuld
         Title:    Authorized Signatory




[End of Signature Pages to Stock Purchase Agreement]
 
 
38

--------------------------------------------------------------------------------

 
 
Schedule A


Share Allocation


Investor
Purchase Price
Number of Shares
IDG-Accel China Growth Fund II L.P.
$6,470,800
2,022,125
IDG-Accel China Investors II L.P.
$529,200
165,375
Hua-Mei 21st Century Partners, LP
$2,100,000
656, 250
Guerrilla Partners, L.P.
$600,000
187,500
James J. Fuld, Jr. IRA
$300,000
93,750
TOTAL
$10,000,000
3,125,000


39